Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner has considered Applicant’s “Remarks” filed 12/28/2020.  Claims 1-3, 5-6, 8-12, 14-15, and 17-18 have been amended and Claims 19-20 have been added.  Claims 1-20 are pending and an action on the merit follows. 

Response to Arguments
	Applicant argues that Park et al. in view of Walker et al. are insufficient to teach the amended claims.  Examiner respectfully disagrees.  As indicated in the action below, Examiner notes that Park et al. do teach a space key on a first and second screen and a delete key on a first and second screen and that such keys execute the same function (FIG. 3B).  Accordingly, Examiner submits that Park et al. and Walker et al. are sufficient to teach the amended claims.  
	Examiner agrees that Park et al. in view of Walker et al. are insufficient to teach the new claims.  Accordingly, Examiner has addressed the new claims with newly cited prior art. 

Claim Objections
Claims 19-20 are objected to because of the following informalities:  Claim 19 recites “a plurality of second keys” and “the second keys” and Examiner notes that the second keys should have consistent recitations.  Further, Claim 19 recites “a plurality of first keys” and “the first keys” and “the first and second keys” and Examiner notes that there should be consistent recitations of “first keys.”  Claim 20 depends on Claim 19 and is also objected to as it fails to cure the deficiency set forth.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 20120313858) in view of Walker et al. (U.S. Patent Application Publication No. 20100275267).  

As per Claims 1 and 10, Park et al. teach a terminal and a method of executing functions in a terminal (FIG. 2), comprising
display a first screen on which a plurality of first keys are arranged ([0014]);
display a second screen on which a plurality of second keys are arranged ([0014]);
and a processor configured to execute functions in response to selections of the first and the second keys, wherein the selection of one of the first keys and the selection of one of the second keys cause the processor to execute the same function (Park et al. demonstrate a space key and a delete key on both the first and second screens for executing the same function (FIG. 3B) [0014]).  
Park et al. do not explicitly disclose but Walker et al. do teach a point-of-sale (POS) terminal (FIGs. 2, 3A, 3B, 4) and point-of-sale (POS) terminal having first and second displays (FIGs. 2, 3A, 3B, 4) and a first display configured to display a first screen (FIGs. 2, 3A, 3B, 4) and a second display configured to display a second screen (FIGs. 2, 3A, 3B, 4).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Park et al. with a point-of-sale (POS) terminal and point-of-sale (POS) terminal having first and second displays and a first display configured to display a first screen and a second display configured to display a second screen as seen in Walker et al. in order to allow more space for each of the screens, thereby allowing more information to be simultaneously displayed for operators, and thus decrease manipulations of the device.  One having ordinary skill in the art at the time of filing the invention would have been motivated to make this modification in order to decrease operator effort in accessing screens and thus enhance operator satisfaction.  These inventions when viewed in a combined state would yield predictable results in displaying operator-desired information.  

As per Claims 2 and 11, Park et al. teach the processor is further configured to change a function that is executed in response to a selection of one of the second keys, depending on a state of a process being executed in response to a selection of one of the first keys ([0067-0070]).  

As per Claims 8 and 17, Park et al. teach a display area of on the second screen of said one of the second keys is larger than a display area on the first screen of said one of the first keys (Park et al. disclose that one space bar has a larger area than the other space bar (FIG. 3B)).  

As per Claims 9 and 18, Park et al. do not explicitly disclose but Walker et al. do teach a display area of the first display is larger than a display area of the second display (Walker et al. teach a display on one side of the vending machine is larger than a display a different side of the vending machine FIGs. 2, 3A, 3B, 4).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the apparatus of Park et al. with a display area of the first display is larger than a display area of the second display as seen in Walker et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in displaying data for operators for optimal viewing.  

Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication No. 20120313858) in view of Walker et al. (U.S. Patent Application Publication No. 20100275267) and Asada (U.S. Patent Application Publication No. 20020103642).  

As per Claims 3 and 12, Park et al. teach controls the second display to display on the second screen names of the second keys in a language (Park et al. teach the language displayed on the key (FIG. 3)).  
the processor is further configured to determine a language spoken by an operator, and controls the display to display a language of the operator (Asada teaches an audio storer for each language and commands input via voice and voice recognition such that the language of the operator is displayed without switching [0076-0077]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Park et al. in view of Walker et al. with the processor is further configured to determine a language spoken by an operator, and controls the display to display a language of the operator as seen in Asada in order to accommodate operators having various nationalities and decrease the need for operators to adjust or understand undesired displays [0006-0009].  

As per Claims 4 and 13, Park et al. and Walker et al. do not explicitly disclose but Asada does teach the processor determines the language of the operator when the operator logs into the POS terminal (Asada teaches the login name and password corresponding to an operator language (FIG. 13) [0057]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Park et al. in view of Walker et al. with the processor determines the language of the operator when the operator logs into the POS terminal as seen in Asada in order to accommodate operators having various nationalities and decrease the need for operators to adjust or understand undesired displays [0006-0009].  

As per Claims 5 and 14, Park et al. do not explicitly disclose but Walker et al. do teach the second screen is to be displayed on the second display for the operator (FIG. 3A) [0062-0064].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Park et al. with the second screen is to displayed on the second display for the operator as seen in Walker et al. in order to allow more space for each of the screens, thereby allowing more information to be simultaneously displayed for operators, and thus decrease manipulations 
Park et al. and Walker et al. do not explicitly disclose but Asada does teach in response to a successful login by an operator, the processor determines whether or not the second screen is to displayed for the operator (Asada teaches determining which screen language is to be displayed (FIG. 5b).)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Park et al. in view of Walker et al. with in response to a successful login by an operator, the processor determines whether or not the second screen is to displayed for the operator as seen in Asada in order to accommodate operators having various nationalities and decrease the need for operators to adjust or understand undesired displays [0006-0009].  

As per Claims 6 and 15, Park et al. do not explicitly disclose but Walker et al. do teach whether or not the second screen is to be displayed on the second display for different operators, to determine whether or not the second screen is to be displayed on the second display for the operator who logged in (FIG. 3A) [0062-0064].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Park et al. with whether or not the second screen is to displayed on the second display for different operators, to determine whether or not the second screen is to displayed on the second display for the operator who logged in as seen in Walker et al. in order to allow more space for each of the screens, thereby allowing more information to be simultaneously displayed for operators, and thus decrease manipulations of the device.  One having ordinary skill in the art at the time of filing the invention would have been motivated to make this modification in order to decrease operator effort in 
Park et al. and Walker et al. do not explicitly disclose but Asada does teach the processor refers to a table that stores data as to whether or not the second screen is to displayed for different operators, to determine whether or not the second screen is to displayed for the operator who logged in (Asada teaches determining which screen language is to be displayed (FIG. 5b) for various operators (FIGs. 3, 4, 13).)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Park et al. in view of Walker et al. with the processor refers to a table that stores data as to whether or not the second screen is to displayed for different operators, to determine whether or not the second screen is to displayed for the operator who logged in as seen in Asada in order to accommodate operators having various nationalities and decrease the need for operators to adjust or understand undesired displays [0006-0009].  

As per Claims 7 and 16, Park et al. and Walker et al. do not explicitly disclose but Asada does teach the table also indicates a language spoken by each of the different operators, and the second screen is displayed in the language spoken by the operator who logged in if the language spoken by the operator who logged in is different from a language displayed in the first screen (Asada teaches tables for indicating operators’ respective languages (FIGs. 3, 4, 13) and updating a screen to reflect language preferences (FIG. 5b) (i.e. each displayed language is a first screen, second screen, etc.).)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Park et al. in view of Walker et al. with the table also indicates a language spoken by each of the different operators, and the second screen is displayed in the language spoken by the operator who logged in if the language spoken by the operator who logged in is different from a language displayed in the first screen as seen in Asada in order to accommodate operators having various nationalities and decrease the need for operators to adjust or understand undesired displays [0006-0009].  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 20140101535) in view of Kamasaki et al. (U.S. Patent Application Publication No. 20060074772) and Park et al. (U.S. Patent Application Publication No. 20120313858). 

As per Claim 19, Kim et al. teach a terminal, comprising:  a first display positioned for viewing by an operator of the terminal from a front side of the terminal and configured to display a first screen on which a plurality of first keys are arranged (FIGs. 65, 74) [0235] [0276] [0412]; input below the first display and to be used by the operator from the front side and a second display that is positioned for viewing by the operator from the front side and configured to display a second screen on which a plurality of second keys are arranged, wherein a viewing plane of the second display is more horizontal than a viewing plane of the first display (FIGs. 65, 74) [0235] [0276] [0412]; and a processor configured to execute functions in response to selections of the first and the second keys [0235].
Kim et al. do not explicitly disclose but Kamasaki et al. do teach POS terminal and a combination input device and including a keyboard to be used by the operator from the front side (FIG. 1). 
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. with a combination input device and including a keyboard to be used by the operator from the front side as seen in Kamasaki et al. in order to improve versatility of the device, thereby enhancing operator use, and thus increasing operator satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease human effort in inputting data, thereby decreasing time expenditure, and thus expediting data input and processing.  These inventions when viewed in a combined state would yield predictable results in data entry.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in the substitution of “POS terminal” of Kamasaki et al. for the “terminal” of Kim et al.  Thus, the simple substitution of one known element for 
Kim et al. and Kamasaki et al. do not explicitly disclose but Park et al. do teach wherein the selection of one of the first keys and the selection of one of the second keys cause the processor to execute the same function (Park et al. demonstrate a space key and a delete key on both the first and second screens for executing the same function (FIG. 3B) [0014]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Kim et al. in view of Kamasaki et al. with wherein the selection of one of the first keys and the selection of one of the second keys cause the processor to execute the same function as seen in Park et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in data entry.   

As per Claim 20, Kim et al. teach a third display positioned for viewing by a user from a lateral side of the terminal and configured to display a third screen on which information to be provided to the user is displayed (FIG. 74) [0276].  
Kim et al. do not explicitly disclose but Kamasaki et al. do teach POS terminal and customer (FIG. 1).  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in the substitution of “POS terminal” and “customer” of Kamasaki et al. for the “terminal” and “user” of Kim et al.  Thus, the simple substitution of one known element for another producing predictable results in data viewing and entry renders the claim obvious to a person having ordinary skill in the art at the time of filing the invention.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/N.E.B./Examiner, Art Unit 3627  



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627